Citation Nr: 1711843	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  09-44 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the right tonsil, to include as due to in-service exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from July 1965 to January 1966, and from April 1968 to April 1971, to include service in the Republic of Vietnam.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In September 2011 the Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is associated with the electronic claims file.

This matter was previously remanded by the Board in January 2012, October 2014, and April 2016.  The case has since been returned to the Board for further appellate review.  Unfortunately, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, this matter must be again remanded to secure an adequate medical opinion regarding the etiology of the Veteran's squamous cell carcinoma of the right tonsil.  When VA undertakes to obtain an opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Also, a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

In April 2016, the Board remanded this matter to obtain VA medical opinions on the following: (1) whether it was at least as likely as not that the squamous cell carcinoma of the Veteran's throat was a respiratory cancer in light of the references to laryngeal cancer in the Veteran's medical history; and (2) if squamous cell carcinoma of the throat was not a respiratory cancer, whether it was at least as likely as not that squamous cell carcinoma of the throat was etiologically related to the Veteran's period of active service, to include exposure to herbicides.  
After review of the claims file and an in-person examination in July 2016, pursuant to the Board's April 2016 remand directives, the examiner opined that the Veteran's squamous cell carcinoma of the throat was not a respiratory cancer because it was located on the right tonsil within the oropharynx that was anatomically located outside the defined regions considered for respiratory cancers.  Rather, the oropharynx was considered to be part of the upper digestive track and not a location for respiratory cancer.  As to references to laryngeal cancers, the examiner indicated that those records were clearly and unmistakably erroneous.  The Board finds this portion of the examiner's opinion adequate.

The examiner then opined that the squamous cell carcinoma of the Veteran's throat was not etiologically related to his period of active service, to include exposure to Agent Orange.  In support of that opinion, the examiner quoted the following findings contained in a report titled Veterans and Agent Orange Update 2012, by a committee of the Institute of Medicine:  "... the committee concludes that there is inadequate or insufficient evidence to determine whether there is an association between exposure to [chemicals of interest] and oral, nasal, or pharyngeal cancers."  The Board does not find this opinion to be adequate as the examiner did not address the Veteran's contentions that his symptoms first manifested in service and persisted thereafter.  See e.g. September 2014 Appellate Brief.  In this regard, the Veteran's service treatment records (STRs) do show several complaints of a sore throat and a diagnosis of "pus on tonsils" in 1965.  

Also, the examiner's rationale is insufficient to the extent the examiner cites to the lack of evidence regarding an association between the Veteran's cancer and Agent Orange to support the conclusion that no such association exists.  It is unclear whether the Committee's conclusion was that the lack of evidence equated to a lack of an association, or whether there was just insufficient evidence to make a determination at all.  If the latter, then the examiner's opinion is based solely on an insufficient rationale as lack of available evidence regarding an association in and of itself does support the conclusion that no association exists.  Such a distinction is important when the applicable standard of proof is at least as likely as not, which does not require medical proof per se.  Thus, the Board does not find that the examiner's opinion was supported by a fully articulated rationale.
As the opinion regarding the etiology of the Veteran's squamous cell carcinoma of the tonsil is inadequate, the Board finds that the development conducted does not adequately comply with the directives of the April 2016 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the case is remanded to secure an adequate addendum opinion.

Lastly, on remand the AOJ should associate all outstanding VA treatment records with the claims file.  [The Veteran has not referenced any outstanding private treatment records.]  Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  The claims file (including a copy of this remand) should then be sent to the examiner who provided the 2016 VA examination for an addendum opinion if feasible.  If not, the claims file should be sent to an appropriate examiner with sufficient expertise to opine on the etiology of the squamous cell carcinoma of the Veteran's throat.  A fully articulated rationale must be provided for all opinions expressed.  

The examiner is requested to provide a new opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the squamous cell carcinoma of the Veteran's throat was caused or aggravated by his military service.  The examiner is asked to address specifically the following:  1) the Veteran's contention that his symptoms first began in service and persisted thereafter; and 2) the Veteran's STRs showing multiple complaints of a sore throat.

Regarding whether it is at least as likely as not that the squamous cell carcinoma of the Veteran's throat was caused or aggravated by exposure to herbicides in service, the examiner is requested to clarify the rationale in light of the deficiencies identified in the body of this Remand.  [A lack of evidence regarding an association between the Veteran's cancer and in-service Agent Orange exposure cannot be used to support the conclusion that no such association exists.  The examiner is asked to differentiate between a lack of evidence equating to a lack of an association-or a situation in which there is just insufficient evidence to make a determination at all.]  

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  Then, readjudicate the issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2016).  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

